UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    :
TORRANCE JONES,                     :
                                    :
                  Plaintiff,        :
                                    :
      v.                            :   Civil Action No. 10-2074 (ABJ)
                                    :
EXECUTIVE OFFICE FOR THE            :
UNITED STATES ATTORNEYS,            :
                                    :
                  Defendant.        :
___________________________________ :

                                MEMORANDUM OPINION

       This matter is before the Court on defendant’s Renewed Motion for Summary Judgment

[ECF No. 26]. For the reasons discussed below, the motion will be granted.

                                      I. BACKGROUND

       In May 2010, plaintiff submitted a request under the Freedom of Information Act

(“FOIA”), see 5 U.S.C. § 552, to the Executive Office for United States Attorneys (“EOUSA”)

for information about himself and for information obtained from third parties by law

enforcement officers in the course of the criminal proceedings brought against him:

              I am specifically requesting the statements that AUSA Christine
              Hamilton and Raleigh Police Detectives Kennon and A.J.
              Wisniewski gained during interviews in United States v. Torrance
              Jones, Case No.: 5:96-CR-79-1-BO. These statements are:
              Richard Mann on May 15, 1996; Michael Rubel on July 29, 1996;
              Ricky Draper on September 15, 1996; Bernard Sinclair on
              September 15, 1996; Daniel Dunning on July 29, 1996; and Brian
              Eversole on July 29, 1996.




                                               1
Compl., Ex. 1 (Letter from plaintiff to EOUSA, FOIA/PA Unit, dated May 19, 2010) (emphasis

removed). Relying on Exemption 7(C), the EOUSA denied plaintiff’s FOIA request (assigned

Request No. 2010-1935) in full, explaining that “records concerning third parties . . . cannot be

released without express authorization and consent of the third parties.” Mem. of P. & A. in

Supp. of Def.’s Mot. for Summ. J. [ECF No. 9], Decl. of David Luczynski (“Luczynski Decl.”) ¶

5.

       The Court denied defendant’s initial motion for summary judgment [ECF No. 9] on

plaintiff’s showing that a genuine issue of material fact was in dispute as to whether some or all

of the requested information already had entered the public domain and therefore was not exempt

from disclosure under Exemption 7(C). In addition, the Court denied defendant’s renewed

motion for summary judgment [ECF No. 20] because the EOUSA failed to demonstrate that its

search for records responsive to plaintiff’s FOIA request was reasonable under the

circumstances.   The deficiency has been addressed in the EOUSA’s renewed motion for

summary judgment.

                                       II. DISCUSSION

       “The Court employs a ‘reasonableness’ test to determine the ‘adequacy’ of search

methodology, consistent with the congressional intent tilting in favor of disclosure.” Campbell v.

U.S. Dep’t of Justice, 164 F.3d 20, 27 (D.C. Cir. 1998) (internal citations omitted). An agency

“fulfills its obligations under FOIA if it can demonstrate beyond material doubt that its search

was reasonably calculated to uncover all relevant documents.” Ancient Coin Collectors Guild v.

U.S. Dep’t of State, 641 F.3d 504, 514 (D.C. Cir. 2011) (citations and internal quotation marks

omitted). “[T]he issue to be resolved is not whether there might exist any other documents

possibly responsive to the request, but rather whether the search for those documents was



                                                2
adequate.” Weisberg v. U.S. Dep’t of Justice, 705 F.2d 1344, 1351 (D.C. Cir. 1983) (citing

Perry v. Block, 684 F.2d 121, 128 (D.C. Cir. 1982)). A search need not be exhaustive, however.

Miller v. U.S. Dep’t of State, 779 F.2d 1378, 1383 (8th Cir. 1985). The agency may submit

affidavits or declarations to explain the method and scope of its search, see Perry, 684 F.2d at

126, and such affidavits or declarations are “accorded a presumption of good faith, which cannot

be rebutted by purely speculative claims about the existence and discoverability of other

documents.” SafeCard Servs., Inc. v. Sec. & Exch. Comm’n, 926 F.2d 1197, 1200 (D.C. Cir.

1991) (internal quotation marks and citation omitted).

        The EOUSA’s first declarant described the agency’s search for responsive records as

follows:

               I began my search by inserting [plaintiff’s] name into the Legal
               Information Network System (“LIONS”). LIONS is a case
               management/tracking system used by [United States Attorneys
               Offices] to record and maintain up-to-date information on cases
               and matters opened by Assistant U.S. Attorneys, and to produce a
               variety of reports on that information. From that search, I was able
               to ascertain that there was one criminal file (USAO 1996R00157)
               with corresponding appellate file and a separate appellate file
               (1997R00109) that pertained to court docket no. 5:96-CR-79-1BO,
               where responsive records would most likely be housed. I easily
               located the files in our office’s archived records section. (The
               criminal file had been purged and closed, according to our office’s
               procedures and policies . . . on January 28, 1997.)

Mem. of P. & A. in Supp. of Def.’s Renewed Mot. for Summ. J. [ECF No. 20], Decl. of Leslie

Langenberg ¶ 5. Review of these files yielded no records responsive to plaintiff’s FOIA request.

See id. ¶ 6.

        Plaintiff countered that the search should have included queries of the relevant databases

using each co-defendant’s name as a search term. Mem. of Law & Facts in Supp. of Opp’n to


                                                3
Def.’s Renewed Mot. for Summ. J. [ECF No. 22] at 6. A second declarant explained that LIONS

searches using “the names of [plaintiff], Richard Mann, Michael Rubel, Ricky Draper, Bernard

Sinclair, Daniel Dunning and Brian Eversole” yielded “one criminal file (USAO 1996R00157) . .

. that pertained to court docket number 5:95-CR-79-1BO, where the responsive records would

most likely be housed.” Mem. of P. & A. in Supp. of Def.’s Renewed Mot. for Summ. J. [ECF

No. 26], Decl. of Robin G. Zier ¶ 2. A search of that criminal case file yielded no records

responsive to plaintiff’s FOIA request:

               All seven of the above-named individuals were defendants in the
               criminal file, USAO 1996R00157. Although the file had been
               stripped in accordance with office policy, it still contained
               individual folders for each of the above-named seven individuals.
               Each of the seven individual files, as well as the main file, were
               [sic] carefully reviewed. None of these files contained any
               statements as set out in the FOIA request that is in litigation, nor
               did they contain any statements as ordered to be provided by this
               Court, if they existed.

Id. Based on these findings, the declarant “determined that [the United States Attorney’s Office

for the Eastern District of North Carolina] does not have in its possession any documents in

response to [plaintiff’s] FOIA request.” Id. ¶ 3.

       Plaintiff argued that even this search was inadequate because the “EOUSA failed to

search the PROMIS database[].” Mem. of Law & Facts in Supp. of Opp’n to Def.’s Renewed

Mot. for Summ. J. [ECF No. 29] (“Pl.’s Opp’n”) at 3. He explains that his “indictment began in

1995 and the investigation was completed in September of 1996. Thereafter the prosecution was

finalized on January 28, 1997.” Id. Because his case “pre-dates the [LIONS] system,” plaintiff

posited that a reasonable search should have included queries of the “PROMIS tracking system ``

       A third declarant explained that any responsive records would have been maintained in

LIONS:



                                                    4
              [The United States Attorney’s Office for the Eastern District of
              North Carolina (“EDNC”)] has used the [LIONS] database to
              maintain criminal and civil case files since approximately 1997.
              Prior to that time, the EDNC used either the PROMIS or USACTS
              for criminal case tracking. When LIONS was rolled out around
              September/October of 1997 (FY 98), matters that were still
              pending resolution[] were migrated from the case information in
              PROMIS and/or USACTS into LIONS. For this particular case,
              [plaintiff] was charged by complaint on April 4, 1996; charged by
              Indictment on April 23, 1996; sentenced on January 28, 1997 and .
              . . filed an appeal on February 5, 1997. His appeal was concluded
              on May 26, 1999 by way of an Opinion from the 4th Circuit Court
              of Appeals. Therefore, [his] case was still pending during the
              migration and his case information would have been transferred
              into LIONS. Therefore, the case information was migrated from
              the old system (PROMIS or USACTS) and still is available in
              LIONS.

Supplement to Def.’s Renewed Mot. for Summ. J. [ECF No. 36], Decl. of Leslie S. Hiatt ¶ 6.

Thus, defendant’s search in LIONS for records responsive to plaintiff’s FOIA request would

have yielded any records that may have been maintained previously in PROMIS.

       “To win summary judgment on the adequacy of a search, the agency must demonstrate

beyond material doubt that its search was reasonably calculated to uncover all relevant

documents.” Nation Magazine v. U.S. Customs Serv., 71 F.3d 885, 890 (D.C. Cir. 1995)

(internal quotation marks and citations omitted). The EOUSA’s supporting declarations explain

in reasonable detail the scope and method of the searches for responsive records, and absent

“countervailing evidence or apparent inconsistency of proof,” these declarations “suffice to

demonstrate compliance with the obligations imposed by the FOIA.” Perry, 684 F.2d at 127.

                                     III. CONCLUSION

       Defendant has demonstrated that there remains no genuine issue of material fact as to the

EOUSA’s compliance with the FOIA and that it is entitled to judgment as a matter of law.




                                               5
Accordingly, the Court will grant its renewed motion for summary judgment.   An Order

accompanies this Memorandum Opinion.



DATE: August 9, 2013                          /s/
                                              AMY BERMAN JACKSON
                                              United States District Judge




                                          6